DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2. Applicant's amendment and remarks filed on 05/03/2022 are acknowledged.
Claims 1-4, 6-12, 18-21, 25-26 and 30-32 are pending. 


3. Applicant’s election without traverse of the invention of Group V in the reply filed on 05/03/2022 is acknowledged.  All presently pending claims read on the elected invention.

Applicant further elected the species of a CD8 transmembrane domain and a CD28 costimulatory domain. 

In the interest of compact prosecution, the following additional species of the elected invention have been being fully examined for patentability under 37 CFR 1.104:
transmembrane domain – CD3z, OX40, and CD137;
costimulatory domain – OX40, CD137, and ICOS.


4. Claim 21 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.

Claims 1-4, 6-12, 18-20, 25-26 and 30-32 are presently under consideration. 


5. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6. Claims 3, 8, 11-12, 19, 26 and 31 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

(i) Claim 3 is indefinite in the recitation of a CD28 transmembrane domain which “in particular” comprises SEQ ID NO: 16, because it is unclear whether or not the claim is limited to transmembrane domains which comprise SEQ ID NO: 14.

(ii) Claim 8 is indefinite in the recitation of a CD28 co-stimulatory domain which “in particular” comprises SEQ ID NO: 15, because it is unclear whether or not the claim is limited to co-stimulatory domains which comprise SEQ ID NO: 15.

(iii) Claim 19 is indefinite in the recitation of a vector which is “particularly” an expression vector, because it is unclear whether it is limited to expression vectors.

(iv) Claim 26 is indefinite in the recitation of a method for inducing lysis of a “target cell,” because its relation to the specificity of the antigen binding receptor is not specified, and so the scope of genus of “target cells” which can be lysed by the claimed method is unclear.

(v) Claims 11, 12 and 31 are indefinite, because they encompass the indefinite limitations of the claims on which they depend.

In view of the above, a person of ordinary skill in the art cannot unequivocally interpret the metes and bounds of the claim so as to understand how to avoid infringement.  Applicant is reminded that any amendment must point to a basis in the specification so as not to add New Matter.  See MPEP 714.02 and 2163.06.


7. The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

8. Claims 25-26 and 32 are rejected under 35 U.S.C. 112(a) because the specification, 
while being enabling for a method of inducing lysis of a target cell, and for a method of treating a malignant disease or cancer, wherein the target, malignant or cancer cells express FOLR1, 
does not reasonably provide enablement for a method of inducing lysis of a generically recited target cell, or for a method of treating a generically recited malignant disease or cancer.

The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  

Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized in In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, limited working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to make and use the claimed invention.

Claim 26 is directed to a method for inducing lysis of a target cell comprising contacting the target cell with a transduced T cell of expressing an antigen binding receptor capable of specific binding to FOLR1.  

Claims 25 and 32 are directed to a method of treating any malignant disease or cancer, comprising administering to the subject a transduced T cell expressing an antigen binding receptor capable of specific binding to FOLR1.  

A skilled artisan would readily understand that interaction of the FOLR1-specific antigen binding receptor with the FOLR1 antigen present on the surface of the target cells, malignant cells, or cancer cells is essential for the recited objectives of these methods to be accomplished.

The specification discloses at page 123 exemplary embodiments 80-83, in particular a method for inducing lysis of a cancer cell comprising contacting the cell with a transduced T cell expressing an antigen binding receptor, wherein the cancer cell expresses the antigen, and wherein the antigen is FOLR1.  The specification further discloses at page 104 that gastrointestinal cancer, pancreatic cancer, cholangiocellular cancer, lung cancer, breast cancer, ovarian cancer, skin cancer, glioblastoma and/or oral cancer may be treated with a transduced T cell directed against FOLR1.

A person of skill in the art would have been aware that while folate receptor alpha (FOLR1) is often overexpressed on the surface of various tumor types, including mesothelioma, NSCLC, pancreatic, prostate, head and neck, breast, and ovarian cancer (e.g. Shi et al. 2015), the patterns of FOLR1 regulation in malignancy are highly variable.  For example, FOLR1 overexpression is characteristic of malignant transformation of the glandular epithelial cells of uterine endometrium, and of ovarian malignant lesions of serous and endometrioid differentiation, whereas down-regulation of FOLR1 is associated with malignant transformation of cervical glandular epithelial cells, with ovarian mucinous tumors (Wu et al. 1999; e.g. the Abstract).  

To summarize, only a subset of malignant or cancer cells express FOLR1.  Therefore, an ordinary artisan would reasonably conclude that practicing the claimed methods with cells or tumors which do not express FOLR1 would be unsuccessful, and the success of practicing the claimed methods with cells or tumors of unknown FOLR1 expression status would be highly unpredictable.  Given the resource-intensive nature and the inherent risks of the required experimentation, a skilled artisan would reasonably conclude that it would be unnecessarily, and improperly, extensive and undue.



9. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10. Claims 1-4, 6-12, 18-20, 25-26 and 30-32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Powell (US 10844117; see entire document).

Powell teaches and claims a chimeric antigen receptor (CAR) comprising 
a transmembrane domain, 
a CD3-zeta signaling domain, 
an intracellular domain of a CD27 costimulatory molecule, and 
an FR-alpha binding Fab or scFv antibody fragment thereof (e.g. claims 1-5).

A person of skill in the art is aware that Folate Receptor Alpha (FR-alpha) is an art-recognized synonym of Folate Receptor 1 (FOLR1).  

Powell further teaches and claims a genetically modified T-cell comprising the above anti-FR-alpha CAR (e.g. claims 11-12 and 14), and a vector comprising a nucleic acid sequence encoding the above anti-FR-alpha CAR (e.g. claims 15-18).

Powell reduced to practice an anti-FR-alpha CAR comprising a CD8 transmembrane domain followed by CD27 and CD3-zeta intracellular signaling domains (column 42, lines 60-67), i.e. the CD27 co-stimulatory signaling domain is connected at the N-terminus to the C-terminus of the CD8 transmembrane domain, and the stimulatory CD3-zeta signaling domain is connected at the N-terminus to the C-terminus of the CD27 co-stimulatory signaling domain.  The CAR was efficiently expressed by primary human T cells (Id).

Anti-FR-alpha CAR may comprise a CD8 transmembrane domain, and CD27 and CD3-zeta signaling domains (column 23, lines 6-8), or a CD28 transmembrane domain, and CD28 and CD3-zeta signaling domains (column 23, lines 17-19).  

The transmembrane domain of the CAR may also be that of CD3z, CD134 (OX40), or CD137 (4-1BB) (column 20), and the co-stimulatory signaling domain of the CAR may also be that of CD134 (OX40), CD137 (4-1BB), or ICOS (column 21, lines 52-67).

Powell’s invention relates to a method of treating ovarian cancer by administering a genetically modified T cell having an FR-alpha binding domain and CD27 costimulatory domain (e.g. the Abstract).

FR-alpha is overexpressed on the surface of cancer cells in a spectrum of epithelial malignancies (column 39).  As such, CARs designed to target FR-alpha can be used to treat epithelial cancers characterized by overexpression of FR-alpha, such as ovarian cancer, lung cancer, breast cancer, renal cancer, and colorectal cancer (Id).  Powell demonstrated that T cells expressing an anti-FR-alpha CAR comprising a CD8 transmembrane domain followed by CD27 and CD3-zeta intracellular signaling domains (described in column 42, lines 60-67) mediate vigorous cytolytic activity against FR-alpha expressing tumor cells (column 43 lines 26-35, column 50 lines 26-38, Figs. 5 and 12, and their description at column 4), and regression of human ovarian cancer xenografts (column 43 lines 45-65, Fig. 7, and description of Fig. 7 at column 4).

Accordingly, Powell explicitly teaches all of the limitations of instant claims 1-4, 7-12, 18-20, 25-26 and 30-32, thereby anticipating these claims.

Claim 6 is included in the rejection, because the recited SEQ ID NO: 16 is the amino acid sequence of the CD3z (CD3-zeta) intracellular signaling domain, and as such is inherently present in Powell’s anti-FR-alpha CAR.



11. Conclusion: no claim is allowed.



12. The following commonly assigned copending applications disclose subject matter similar to the subject matter of the present claims, but do not have currently pending claims which anticipate or make obvious the presently claimed invention:
USSN		PG Pub.
16/906778    US 20200316128
16/314117    US 20190216908
16/576546	US 20200093860


13. The following prior art is cited of record but not presently relied upon:

Lu et al. (2002) Folate-mediated delivery of macromolecular anticancer therapeutic agents. Advanced Drug Delivery Reviews 54: 675–693.

Thomas et al. (2013) Farletuzumab in lung cancer. Lung Cancer 80: 15–18.

Moore et al. (2018) A review of mirvetuximab soravtansine in the treatment of platinum-resistant ovarian cancer. Future Oncol. 14(2): 123–136.

Song et al. (2011) In Vivo Persistence, Tumor Localization, and Antitumor Activity of CAR-Engineered T Cells Is Enhanced by Costimulatory Signaling through CD137 (4-1BB). Cancer Res; 71(13): 4617–27.

Lanitis et al. (2013) Chimeric Antigen Receptor T Cells with Dissociated Signaling Domains Exhibit Focused Antitumor Activity with Reduced Potential for Toxicity In Vivo. Cancer Immunol Res; 1(1): 43–53.

US 9402865	claims an anti-FOLR1 CAR comprising 
a CD137 costimulatory domain and 
a CD3z signaling domain.

US 10479975 recites an anti-FOLR1 CAR comprising 
a CD8 or CD28 TM domain, 
a CD28, OX40, CD137 or ICOS costimulatory domain, and 
a CD3z signaling domain.

US 11161907 recites an anti-FOLR1 CAR comprising
a CD8, CD28, CD3z, CD137 or OX40 TM domain, and
a CD27, CD28, OX40, CD137 or ICOS costimulatory domain.

The following publications teach CARs comprising scFab antigen binding domains:
US 20170056448
US 20180296673
US 20180319890
US 20190330362


14. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644